Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Walaie et al (US Patent No. 9,641,245) in view of Wakaki et al (US Pub. No. 2014/0072295).
Regarding claim 1, Al-Walaie et al teaches an apparatus for fiber optic line fault determination, shown on Figs. 1, 3A and 3B (3A and 3B are reproduced and shown below), comprising:
an optical input connectable to a first optical fiber of a fiber optic line;
an optical output connectable to a second optical fiber of the fiber optic line;
an optical interface unit (103) configured to transmit and receive optical signals (Tx transmits optical signal and Rx receives optical signal); and
an optical switch (208) having a first configuration (shown on Fig. 3A) and a second configuration (shown on Fig. 3B), wherein in the first configuration the optical switch is configured to pass optical signals received at the optical input to the optical interface unit (Rx 

    PNG
    media_image1.png
    617
    692
    media_image1.png
    Greyscale

in the second configuration (shown on Fig. 3B) the optical switch is configured to pass optical signals received at the optical input to the optical output;

    PNG
    media_image2.png
    598
    670
    media_image2.png
    Greyscale


wherein the optical switch  is arranged to transition from the first configuration to the second configuration in response to the optical interface unit  being in a failure state (see col. 8, lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”; see col. 8, lines 47-51; “…degradation of quality of the primary communication path below a predefined threshold can include one or more of (i) degradation of communication node primary circuit function below a predefined functional threshold…” is considered as optical interface unit being in a failure state).
Al-Walaie et al teaches fiber optical line fault determination, as discussed above, and differs from the claimed invention in that Al-Walaie et al does not specifically teach that the fault is due to failure of an optical diode.  However, it is well known in optical communication that due to factors such as age and temperature variation, various optical components may fail including the optical diode.  Wakaki et al teaches optical communication system where optical diode failure occurs (see paragraph [0067]); “…failure occurs in one of the transmit port (actually, an output node of a transmission system circuit such as a laser diode) and the receive port (actually, an input node of a reception system circuit such as a photodiode)”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to perform transition, as discussed above, in the event that the optical diode fails, in order to maintain communication system.  

Regarding claim 6, Al-Walaie et al teaches a fault detection unit (410) configured to detect the failure state (see col. 9, lines 46-58; “…monitoring module 410 configured to monitor the bypass-capable communication node 500 and generate a first trigger event signal 506 responsive to detection of a first trigger event, the first trigger event characterized by degradation of quality of the primary communication path below a predefined threshold…”).
Regarding claim 12, Al-Walaie et al teaches a method of operating an optical node connected to a fiber optic line comprising a first and second optical fiber, the method comprising:
detecting a failure state of the optical node, and in response to the optical node being in a failure state (see col. 9, lines 46-60; “…monitoring module 410 configured to monitor the bypass-capable communication node 500 and generate a first trigger event signal 506 responsive to detection of a first trigger event, the first trigger event characterized by degradation of quality of the primary communication path below a predefined threshold…”),
transitioning an optical switch of the optical node to a configuration in which the optical switch is configured to pass optical signals, received at the optical node via the first optical fiber, along the second optical fiber (see Figs. 3A, Fig. 5 and see col. 8, lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”).
Al-Walaie et al teaches fiber optical line fault determination, as discussed above, and differs from the claimed invention in that Al-Walaie et al does not specifically teach that the fault is due to failure of an optical diode.  However, it is well known in optical communication that due to factors such as age and temperature variation, various optical components may fail including the optical diode.  Wakaki et al teaches optical communication system where optical diode failure occurs (see paragraph [0067]); “…failure occurs in one of the transmit port (actually, an output node of a transmission system circuit such as a laser diode) and the receive port (actually, an input node of a reception system circuit such as a photodiode)”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to perform transition, as discussed above, in the event that the optical diode fails, in order to maintain communication system.  
Regarding claim 13, Al-Walaie et al teaches a method of operating a fiber optic communication system comprising a local optical node connected to a remote optical node via a fiber optic line comprising a first and second optical fibers, shown on Fig. 5, the method comprising:
at the remote optical node:
in response to the remote optical node being in a failure state, transitioning an optical switch of the remote optical node to a configuration passing optical signals received at the remote optical node from the local optical node via the first optical fiber to the second optical fiber for transmission to the local optical node (see Fig. 3, Fig. 5 and see col. 8, lines 1-28 and lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”); and 
at the local optical node;
transmitting a signal from the local optical node towards the remote optical node via the first optical fiber (see Fig. 3, Fig. 5 and col. 8, lines 1-28; see col. 8, lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”); and
determining if the transmitted signal is received at the local optical node via the second optical fiber of the fiber optic line, and if so, determining that the fiber optic line has continuity (see Fig. 5, col. 7, lines “…the transmission segment can include an internodal transmission. …, the transmission segment can be a transmission between the adjacent downstream communication node 102 and the adjacent upstream communication node 104 that passes through the bypass-capable communication node 103 during normal operation (FIG. 1). Put another way, in embodiments of the invention, when the bypass-capable communication node 103 functions normally, adjacent communication nodes on either side of the bypass-capable communication node 103 communication with one another through the bypass-capable communication node's primary circuitry 202”).
Al-Walaie et al teaches fiber optical line fault determination, as discussed above, and differs from the claimed invention in that Al-Walaie et al does not specifically teach that the fault is due to failure of an optical diode.  However, it is well known in optical communication that due to factors such as age and temperature variation, various optical components may fail including the optical diode.  Wakaki et al teaches optical communication system where optical diode failure occurs (see paragraph [0067]); “…failure occurs in one of the transmit port (actually, an output node of a transmission system circuit such as a laser diode) and the receive port (actually, an input node of a reception system circuit such as a photodiode)”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to perform transition, as discussed above, in the event that the optical diode fails, in order to maintain communication system.  
Regarding claim 20, Al-Walaie et al teaches a system for fiber optic line fault determination, shown on Fig. 1, the system comprising:
a local optical node connected to a remote optical node (see col. 5, lines 8-10) by a first optical fiber and a second optical fiber (see col. 5, lines 26-37);
the remote optical node comprising a remote optical interface unit connected to the first optical fiber and the second optical fiber via an optical switch (see col. 8, lines 7-11); and
the local optical node comprising a local optical interface unit connected to the first optical fiber and the second optical fiber (Figs. 3A, 3B and 4 shows optical interface that may be found in one or all of the nodes);
wherein the optical switch has a first configuration (see Fig. 3A) and a second configuration (see Fig. 3B), wherein in the first configuration the optical switch is configured to optically connect the first optical fiber to the optical interface unit, and to optically connect the second optical fiber to the optical interface unit enabling the optical interface unit to transmit and receive optical signals via the first optical fiber and the second optical fiber to the local optical interface unit (see col. 8, lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”)
wherein in the second configuration (Fig. 3B) the optical switch is configured to optically connect the first optical fiber to the second optical fiber such that incoming optical signals from the local optical interface unit via the first optical fiber are redirected to the local optical interface unit via the second optical fiber;
wherein the optical switch is arranged to transition from the first configuration to the second configuration in response to the optical interface unit being in a failure state (see Fig. 5 and see col. 8, lines 40-45; “…a sensing and switching subsystem 210 configured to determine the quality of the primary communication path and to make decisions regarding switching between the communication node primary circuitry 202 and the communication node bypass circuitry 206, 206'.”; see col. 8, lines 47-51; “…degradation of quality of the primary communication path below a predefined threshold can include one or more of (i) degradation of communication node primary circuit function below a predefined functional threshold…” is considered as optical interface unit being in a failure state).
Al-Walaie et al teaches fiber optical line fault determination, as discussed above, and differs from the claimed invention in that Al-Walaie et al does not specifically teach that the fault is due to failure of an optical diode.  However, it is well known in optical communication that due to factors such as age and temperature variation, various optical components may fail including the optical diode.  Wakaki et al teaches optical communication system where optical diode failure occurs (see paragraph [0067]); “…failure occurs in one of the transmit port (actually, an output node of a transmission system circuit such as a laser diode) and the receive port (actually, an input node of a reception system circuit such as a photodiode)”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to perform transition, as discussed above, in the event that the optical diode fails, in order to maintain communication system.  

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Walaie et al (US Patent No. 9,641,245) in view of Wakaki et al (US Pub. No. 2014/0072295) and further in view of Chan (US Pub. No. 2005/0180316).
Regarding claims 2 and 16, the combination of Al-Walaie et al and Wakaki et al teaches monitoring module which monitor communication node and classify the node as a point of failure when the value is below a threshold (see col. 9, lines 46-58; “…monitoring module 410 configured to monitor the bypass-capable communication node 500 and generate a first trigger event signal 506 responsive to detection of a first trigger event, the first trigger event characterized by degradation of quality of the primary communication path below a predefined threshold…”) and differs from the claimed invention in that the combination does not specifically teach that wherein the failure state of the optical interface unit comprises a loss of power at the optical interface unit.  However, it is well known to associate loss of power with a fault or failure.  Chan teaches optical communication network comprising optical power measurement for fault monitoring wherein sufficient loss of incident power is often very likely to be a sign of a fault occurring along the optical path (e.g., a cable cut or optical amplifier/regenerator break down or a transmitter failure) (see paragraph [0020]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the apparatus of the combination by mapping a measured power level below a certain threshold to be associated with loss of power as taught by Chan in order to determine loss of power.  
Regarding claims 3 and 17, wherein the optical switch and the optical interface unit are arranged to use a common power source (Al-Walaie et al: col. 9, lines 19-22).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Walaie et al (US Patent No. 9,641,245) in view of Wakaki et al (US Pub. No. 2014/0072295) and further in view of Lins et al (US Patent No. 4,902,087).
Regarding claims 4 and 18, the combination of Al-Walaie et al and Wakaki et al teaches optical switch having a first and second configuration, as shown on Figs. 3A and 3B, and differs from the claimed invention in that the combination does not specifically teach wherein the second configuration of the optical switch corresponds to the optical switch being powered down.  Lins et al teaches local area network comprising optical switch which is powered down when failure occur (see col. 3, lines 41-46).  Therefore, it would have been obvious to an artisan of ordinary skill to configure the optical switch of the combination by powering it down in the event of a failure, as taught by Lins et al, in order to conserve energy.

Claim 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Walaie et al (US Patent No. 9,641,245) in view of Wakaki et al (US Pub. No. 2014/0072295) and further in view of Patel et al (US Pub. No. 2007/0140688).
Regarding claim 7, the combination of Al-Walaie et al and Wakaki et al teaches detecting faults by monitoring module (see col. 9, lines 46-58; “…monitoring module 410 configured to monitor the bypass-capable communication node 500 and generate a first trigger event signal 506 responsive to detection of a first trigger event, the first trigger event characterized by degradation of quality of the primary communication path below a predefined threshold…”) as discussed above, and differs from the claimed invention in that the combination does not specifically teach detecting the failure state based on active probing of the optical interface unit.  However, it is well known that there are various methods of detecting faults.  Patel et al teaches detecting fault on an optical fiber wherein there are different modes of fault detection comprising detecting the failure state based on active probing of the optical interface unit (see paragraph [0040]; “the controller … determine if the loss of signal is transient or part of a pattern intentionally being transmitted by a port on the other end of the optical fiber bundle…”; intentional transmission of pattern signal is considered as active probing).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the fault detection unit of the combination by providing fault detection method, as taught by Patel et al, in order to determine fault in a desired time.  Furthermore, since there are various methods of detecting fault, it would have been obvious to an ordinary skill in the art to try choosing a desired fault detection method from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 8, in view of the above combination, Patel et al teaches active probing (see paragraph [0040]; “the controller … determine if the loss of signal is transient or part of a pattern intentionally being transmitted by a port on the other end of the optical fiber bundle…”; intentional transmission of pattern signal is considered as active probing).  On page 16 of the specification, as originally filed, states “The fault detection unit 460 may be arranged to detect a failure state of the remote optical interface unit 131 based on active probing (or polling) of the optical interface unit.” As far as understood in view of the specification, “active probing” is considered as polling.  
Regarding claim 9, in view of the above combination, Patel et al teaches that wherein the fault detection unit is configured to detect the failure state based on passive probing of the optical interface unit (see paragraph [0039]; “To verify whether the loss of signal is transient … the control will require the signal on the receive fiber to be up for more than 8 seconds prior to enabling the transmit laser to resume transmitting data”).
Regarding claim 15, as discussed above, the combination of Al-Walaie et al and Wakaki et al teaches transmission of optical signal between nodes (see Fig. 1) and detecting faults.  The combination differs from the claimed invention in that the combination does not specifically teach that the signal is a test signal, and the transmitting of the test signal is in response to detecting a loss of signal at the local optical node.  Patel et al teaches detecting fault on an optical fiber comprising transmission of pattern signal (see paragraph [0040]; “the controller … determine if the loss of signal is transient or part of a pattern intentionally being transmitted by a port on the other end of the optical fiber bundle…”; intentional transmission of pattern signal is considered as active polling).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the apparatus of the combination by transmitting a test signal, as taught by Patel et al, in order to detect continuity of the transmission path.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Walaie et al (US Patent No. 9,641,245) in view of Wakaki et al (US Pub. No. 2014/0072295) and further in view of Krug et al (US Pub. No. 2008/0193133).
Regarding claim 10, as discussed above, the combination of Al-Walaie et al and Wakaki et al teaches apparatus comprising optical switch and differs from the claimed invention in that the combination does not specifically teach wherein the optical switch comprises a photonic microring resonator optical switch, wherein the microring resonator optical switch is configured to transition between the first configuration and the second configuration using any one of: thermo-optic control; electro-optic control; or optical tuning.  However, it is well known that there are various types of optical switches.  Krug et al teaches optical switch such as microring resonator and thermoelectric (see paragraph [0006, 0037-0038]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the apparatus of the combination by providing microring optical switch, as taught by Krug et al, in order to increase operational rate.  Furthermore, since there are various types of optical switches, it would have been obvious to an ordinary skill in the art to try choosing a particular switch such as microring from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 11, as discussed above, the combination of Al-Walaie et al and Wakaki et al teaches apparatus comprising optical switch and differs from the claimed invention in that the combination of Al-Walaie et al and Wakaki et al does not specifically teach wherein the optical switch comprises a microelectro mechanical system, MEMS, optical switch.  However, it is well known that there are various types of optical switches.  Krug et al teaches optical switch such MEMS and thermos-optic elements (see paragraph [0038]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the apparatus of the combination by providing MEMS and thermo-optic element, as taught by Krug et al, in order to increase operational rate.  Furthermore, since there are various types of optical switches, it would have been obvious to an ordinary skill in the art to try choosing a particular switch such as MEMS and thermo-optic element from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 12, 13, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637